UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. GREENSPRING FUND SEMI-ANNUAL REPORT JUNE 30, 2010 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated July 2010 Dear Fellow Shareholders: We are pleased to provide this report discussing Greenspring Fund’s performance and portfolio activity during the second quarter ended June 30, 2010.Discussions of the Fund’s activity and performance during the first quarter of 2010, and previous quarters, can be found on the Fund’s website (www.greenspringfund.com) under “FUND REPORTS.” The general stock market began the second quarter of 2010 in similar fashion to the way it performed during the first quarter — with steady gains, as investors complacently assumed that early signs of a domestic recovery would continue unabated.However, after the first week in May, volatility returned, especially to the downside.Spurred by concerns about a sovereign debt crisis in Europe, an increasingly unfriendly regulatory environment for investors, and mounting concern that the tepid domestic economic recovery was starting to falter, investors aggressively lowered their exposure to stocks.This downward volatility was on display in its most spectacular form on May 6, when the “Flash Crash” occurred and the Dow Jones Industrials dropped an astonishing 700 points in only 8 minutes.Even though this stunning drop in prices was probably not triggered by fundamental concerns (purportedly it was precipitated by a trading clerk’s input error, with the degree and speed of the decline then compounded by automated trading programs) and even though the stock averages recovered most of the decline in a matter of days, this display of volatility was yet another motivating factor for some investors to reduce their equity holdings. During this turbulent environment, the Greenspring Fund experienced far less volatility.The Greenspring Fund declined 2.73% during the second quarter, snapping our streak of four consecutive quarters of positive performance.Despite the slippage during the second quarter, the Greenspring Fund was still in positive territory for the year as of June 30!Further details about the Fund’s performance over different periods of time are shown in the accompanying chart. Greenspring Fund Performance for the Periods Ended June 30, 2010 Quarter -2.73% Year to Date 0.66% 1 Year 10.36% 3 Years* 0.49% 5 Years* 5.38% 10 Years* 7.75% 15 Years* 7.76% 20 Years* 8.55% Since inception on 7/1/83* 10.00% Expense Ratio** 1.08% * annualized. ** as stated in Prospectus dated 5-1-10. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. INFLUENCES on FUND PERFORMANCE The Greenspring Fund’s strong relative performance during the second quarter partly resulted from the Fund’s significant holdings of short-term, higher yielding 1 Greenspring Fund, Incorporated corporate bonds (convertible as well as non-convertible), which have been a very significant part of the portfolio for several years.These bonds have served as solid buffers to the stock market’s volatility, and have generated steady and consistent total returns for the Fund, as discussed in many previous quarterly letters.Also, our value-oriented common stocks, although declining in market value during the quarter, held their ground more firmly than the general stock market during the difficult days of the second quarter. In order of magnitude, the securities with the largest individual impacts on the Fund’s performance were the common stock investments in FTI Consulting, United America Indemnity, Prestige Brands, Ralcorp Holdings, and PartnerRe Ltd.FTI Consulting generated a positive return for the Fund, while the others had negative influences. FTI Consulting The Fund has owned shares of FTI Consulting in varying amounts since September of 2003 and the Fund’s investment in FTI has been discussed on many occasions in previous shareholder letters, most recently in the 2010 first quarter letter. FTI Consulting provides consulting services on critical financial, management and legal issues to major corporations, financial institutions and law firms throughout the world.FTI generates strong profit margins and significant free cash flow while requiring very little capital investment. This cash flow can be invested into growth opportunities, such as acquisitions, to expand existing business lines and/or add new consulting services. Although the Company has done a very good job of diversifying its mix of consulting services over the last several years, its Corporate Finance/Restructuring division (which thrives during difficult economic conditions) remains its largest business line, representing about a third of total revenues. During the first quarter of 2010, the Fund had increased its holdings in FTI after the Company’s stock price had dropped following its announcement of disappointing fourth quarter earnings and a reduction of its 2010 full year earnings guidance.During the second quarter of 2010, FTI’s stock price rebounded in price, rising from $39.32 to $43.59 per share. [Early in the third quarter, FTI once again issued a disappointing earnings forecast resulting in stock price weakness. Still very confident in the Company’s long-term prospects, we once again added to the Fund’s holding in FTI.] United America Indemnity United America Indemnity is another long-term holding of the Fund, with shares first purchased in December 2003. During the second quarter of 2010, United America Indemnity had a negative impact on the Fund’s performance as the stock price declined from $9.57 to $7.36 per share. The stock price decline was partly the result of the overall weak stock market and partly the result of a first quarter earnings report that, while not particularly disappointing, did indicate that United America Indemnity continues to find it challenging to earn industry-average returns on equity, especially during a difficult insurance environment. During the previous twelve months, United America’s stock price had increased substantially and, in fact, during March and April of 2010, we had been reducing the Fund’s holdings when shares were at higher levels. At the recently reduced price levels, the stock is selling at a sharp discount to its book value and we believe the stock price more than Greenspring Fund Top 10 Holdings % of Net Assets as of 6/30/10 FTI Consulting, Inc. 4.0% SunPower Corp. 0.75% 8/1/27 Convertible Bonds 3.2% PPL Corporation 2.9% PartnerRe Ltd. 2.9% Assurant, Inc. 2.7% j2 Global Communications, Inc. 2.7% Republic Services, Inc. 2.6% Leucadia National Corp. 7% 8/15/13 Corporate Bonds 2.6% School Specialty, Inc. 3.75% 8/1/23 Convertible Bonds 2.5% Michael Baker Corp. 2.5% 2 Greenspring Fund, Incorporated reflects its difficulties in achieving desired profitability levels as well as the challenging environment for its industry. Therefore, we believe the stock price has the potential to move significantly higher. Prestige Brands Holdings Prestige Brands owns a diverse portfolio of over-the-counter pharmaceutical and household cleaning products sold into drug, grocery, and mass merchandise stores primarily in the United States and Canada.Many of these brands hold leading market share positions and are well-known to the general public, including Chloraseptic, Clear Eyes, Compound W, The Doctor’s, Little Remedies, and Comet.Prestige Brands’ stock traded down during the quarter following the release of fiscal fourth quarter results, which missed expectations as sales of some products were negatively impacted by a very weak cold and flu season.Compounding the sales shortfall during the quarter was management’s decision to begin investing more dollars into an aggressive marketing and advertising campaign specifically designed to strengthen its core brands.This increased spending depressed profit margins in the short term, although the more aggressive campaign should help drive longer-term sales growth. While Prestige’s recent results were below our expectations, we remain encouraged by the long-term strategy being actively deployed by new CEO, Matt Mannelly, and are cautiously optimistic that his new marketing plans and efforts to improve relationships with key retailers should drive profitable sales growth over time.In addition, management recently completed a debt refinancing that solidified the Company’s balance sheet strength and places Prestige Brands in a better position to make acquisitions of higher-growth brands.We continue to be patient and guardedly optimistic that Mannelly’s long-term strategy could transform Prestige into a higher-growth and more profitable company. INVESTMENT STRATEGY While we are not particularly optimistic about the strength of the economic recovery, we are not expecting a significant “double-dip” recession.Our expectation for the stock market for the near future is of a choppy, two steps forward/one step back, one step forward/two steps back type of market, reflective of a muddled economic backdrop. Fortunately, the stock market’s volatility has afforded us the opportunity to purchase certain stocks that became available at attractive prices.We will remain opportunists willing to increase the Fund’s exposure to selected equities during periods of market weakness, with the expectation of paring back certain of the Fund’s equity holdings if they reach targeted prices during market rallies, which we expect to be short and muted.Combined with the steady total returns provided by the Fund’s short duration, high yield bonds, our hope is that, if the financial markets act as we expect, the Fund will be able to provide investment returns for our shareholders that will be superior to the equity markets and attained with far less volatility. Purchases of Securities: The Greenspring Fund’s largest purchases during the quarter were 1) Mirant North America corporate bonds; 2) School Specialty convertible bonds; 3) Cogent, Inc. common stock; 4) Vought Aircraft Industries corporate bonds and 5) Brown Shoe corporate bonds. 1) Mirant North America corporate bonds 7.375% due December 31, 2013 – Mirant Corporation and RRI Energy announced a stock-for-stock merger that will combine these two companies into a company called GenOn Energy, which will be one of the largest independent power producers in the country.The transaction requires that $1.8 billion of debt of the two companies be retired, including the Mirant 7.375% bonds.The merger is expected to close during the fourth quarter of 2010. Should the merger close on December 31, 2010, and the Mirant bonds are called for redemption at the stated call price on that date, then the holding has the potential to earn an annualized yield-to-call of more than 5%.Should the merger close on an earlier date, the bond’s redemption price would be higher, thus improving the realized yield.Either way, we feel the total return that is achieved is a very attractive short-term return in the current interest rate environment. 3 Greenspring Fund, Incorporated 2) School Specialty convertible bonds 3.75% due November 30, 2026 – School Specialty is a distributor of a wide variety of educational supplies and furniture to school systems nationwide. The Fund already owned an investment position in a different issue of School Specialty convertible bonds – the 3.75% due August 1, 2023.Both bonds have “put” features that allow holders of the bonds to sell the bonds back to School Specialty at a price of par on various dates.Our interest in both of these bonds is due more to the attractive yield-to-put than the convertibility feature of the bonds.From the price that the bonds closed the quarter, we expect to potentially receive an annualized yield-to-put of approximately 7.5% to the first put date of November 30, 2011. Because the bond is convertible into the common stock of School Specialty, it is also possible that the convertible bond will move higher in price, should the common stock appreciate in value. Our plans are to “put” back to the Company, on August 1, 2010, the other issue of School Specialty convertible bonds that the Fund owns, in accordance with the put provisions of the bond, potentiallyrealizing an attractive total return on that investment. 3) Cogent, Inc. common stock – Cogent produces and deploys large-scale fingerprint and other biometric identification systems to governments, law enforcement agencies, and commercial enterprises.In this era of heightened concerns about terrorist activities, governments and law enforcement agencies around the world are increasingly concerned with who is entering their countries and tracking their activities while inside the country.Cogent’s biometric systems offer strong solutions that provide identity confirmation and matching against terrorist and criminal databases. As one of only two companies capable of deploying large-scale fingerprint identification systems, Cogent is in an enviable competitive position to benefit from increased global demand.In addition, a conservative management team, which owns a significant amount of Cogent’s stock, has built a high return/high cash-flow business model and has accumulated over $500 million (more than $5.50 per share) in cash on the balance sheet to deploy towards internal and/or external growth opportunities. Greenspring Fund Portfolio Allocation June 30, 2010 Sales of Securities: As in many recent quarters, the majority of the Fund’s “sales” were bonds that matured, were redeemed, or were sold back to the issuing companies in accordance with a “put” feature. During the second quarter of 2010, the Fund’s four largest sales were of this variety.In order of magnitude, they were: 1) the maturity of the Maxtor Corporation convertible bonds; 2) the sale of the Alcatel-Lucent convertible bonds back to the Company in accordance with a “put” feature; 3) the redemption of the Owens-Brockway Glass corporate bonds and 4) the maturity of the Integra LifeSciences convertible bonds. The fifth largest sale in the Greenspring Fund during the second quarter of 2010 was that of the Wesco International convertible bonds.We had purchased the Wesco International bonds due to an attractive yield-to-put.At that time, Wesco had a very strong balance sheet, was generating significant cash flow, and was managing its business well during a challenging economic environment.Subsequently, the Company repurchased a significant portion of the bonds in the open market, operating fundamentals strengthened, and the price of 4 Greenspring Fund, Incorporated Wesco’s common stock responded by appreciating sharply in value.Because the bonds are convertible into common stock, the appreciation in the common stock drove the price of the convertible bonds higher as well.In fact, the bonds traded several points above par, and we decided to sell the Fund’s bonds.As a result, the Fund achieved a total return superior to what we had initially anticipated at the time of our purchase, which was the return that would have been realized had we simply held the bonds and “put” them back to the Company at par on the first put date. The only significant sales of common stocks during the second quarter were the partial sale of the Fund’s holding in United America Indemnity, the complete sale of the Fund’s small holding in Brush Engineered Materials and the partial sale of the Fund’s investment in NTELOS Holdings Corp common stock. We hope that all our shareholders are enjoying the summer and are managing to stay cool during this sweltering environment (weather and stock market!).We look forward to reporting continued solid progress as the year moves forward. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer A complete listing of the securities in the Fund’s portfolio may be found in the Schedule of Investments section of this report or on our web site at www.greenspringfund.com. **Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of this Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk. Principal loss is possible. Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. You can not invest directly in an index.Free cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Return on Equity (ROE) is a measure of a corporation’s profitability. It represents the average return on equity on the securities in the portfolio, not the actual return on equity on the portfolio. Book value represents the net asset value of a company, and is calculated by subtracting total liabilities from total assets. Distributed by Quasar Distributors, LLC 8/10 5 Greenspring Fund, Incorporated Expense Example For the Six Months Ended June 30, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/2010 – 6/30/2010). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 1/1/2010 – 1/1/2010 6/30/2010 6/30/2010* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.97%, multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 6 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 42.1% Business Services: 2.7% j2 Global Communications, Inc.* $ Commercial Banking: 1.1% American National Bankshares, Inc. Cardinal Financial Corp. Middleburg Financial Corp. Southern National Bancorp of Virginia* SunTrust Banks, Inc. Communications Equipment: 1.5% Harmonic, Inc.* Construction & Engineering: 4.4% EMCOR Group, Inc.* MasTec, Inc.* Michael Baker Corp.* º Consumer Goods: 1.2% Prestige Brands Holdings, Inc.* Electrical Equipment: 0.1% Emerson Electric Co. Food – Packaged: 2.4% Ralcorp Holdings, Inc.* Insurance: 7.8% Assurant, Inc. PartnerRe, Ltd.# United America Indemnity, Ltd. – Class A*# W.R. Berkley Corp. Machinery: 0.1% Pentair, Inc. Management Consulting: 4.0% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 3.1% ConocoPhillips Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Real Estate: 0.1% First Potomac Realty Trust Urstadt Biddle Properties, Inc. – Class A Savings Institutions: 0.3% BCSB Bancorp, Inc.* OceanFirst Financial Corp. Security Services: 1.9% Cogent, Inc.* Semiconductors & Semiconductor Equipment: 0.7% Rudolph Technologies, Inc.* Tessera Technologies, Inc.* Specialty Metals: 1.4% Carpenter Technology Corp. Telecommunications: 2.8% NTELOS Holdings Corp. Verizon Communications, Inc. Truck Dealerships: 1.0% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 2.9% PPL Corp. Waste Management Services: 2.6% Republic Services, Inc. TOTAL COMMON STOCKS (cost $238,956,711) INVESTMENT COMPANIES: 0.2% NGP Capital Resources Co. (cost $2,248,098) The accompanying notes are an integral part of these financial statements. 7 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) (Con’t) Principal Value CONVERTIBLE BONDS: 19.6% Building Materials: 1.2% $ Griffon Corp., 4.000%, 7/18/23 $ Communication Equipment Manufacturing: 0.8% ADC Telecommunications, 1.121%, 6/15/13 Construction & Engineering: 0.2% MasTec, Inc., 4.000%, 6/15/14 Educational: 4.6% School Specialty, Inc., 3.750%, 8/1/23 School Specialty, Inc., 3.750%, 11/30/26 Financial Services: 0.5% Dollar Financial Corp., 2.875%, 6/30/27 Home Improvements: 1.3% Masco Corp., 0.000%, 7/20/31 Housewares: 0.0% Lifetime Brands, Inc., 4.750%, 7/15/11 Medical Equipment: 2.0% Hologic, Inc., 2.000%, 12/15/37 Integra Lifesciences Holdings, 2.375%, 6/1/12 – 144A Movie Theater: 1.3% Regal Entertainment Group, 6.250%, 3/15/11 – 144A Pharmaceuticals: 1.4% Par Pharmaceutical, Inc., 2.875%, 9/30/10 Real Estate: 0.8% Alexandria Real Estate, Inc., 3.700%, 1/15/27 – 144A Semiconductors & Semiconductor Equipment: 4.9% Advance Micro Devices, Inc., 5.750%, 8/15/12 Sandisk Corp., 1.000%, 5/15/13 SunPower Corp., 0.750%, 8/1/27 Telecommunications: 0.6% Level 3 Communications, Inc., 2.875%, 7/15/10 TOTAL CONVERTIBLE BONDS (cost $124,729,893) CORPORATE BONDS: 25.0% Aircraft Manufacturing: 1.8% Vought Aircraft Industries, Inc., 8.000%, 7/15/11 Asset Management: 0.2% Janus Capital Group, Inc., 6.500%, 6/15/12 Waddell & Reed Financial, Inc., 5.600%, 1/15/11 Automotive: 2.0% Sonic Automotive, Inc., 8.625%, 8/15/13 Business Equipment: 2.1% Xerox Corp., 6.875%, 8/15/11 Xerox Corp., 7.625%, 6/15/13 Communication Equipment Manufacturing: 0.0% Motorola, Inc., 7.625%, 11/15/10 Floor Covering: 0.5% Mohawk Industries, Inc., 6.500%, 1/15/11 Footwear: 1.5% Brown Shoe Company, Inc., 8.750%. 5/1/12 Insurance: 0.3% Assurant, Inc., 5.625%, 2/15/14 Management Consulting: 2.0% FTI Consulting, Inc., 7.625%, 6/15/13 Oil & Gas Exploration & Production: 4.1% Energen Corp., 7.625%, 12/15/10 Forest Oil Corp., 8.000%, 12/15/11 Frontier Oil Corp., 6.625%, 10/1/11 Harvest Operations Corp., 7.875%, 10/15/11# KCS Energy, Inc., 7.125%, 4/1/12 Whiting Petroleum Corp., 7.250%, 5/1/12 The accompanying notes are an integral part of these financial statements. 8 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) (Con’t) Principal Value CORPORATE BONDS: 25.0% (Con’t) Oil & Gas Pipelines: 0.2% $ El Paso Corp., 7.000%, 5/15/11 $ Sonat, Inc., 7.625%, 7/15/11 Specialty Chemicals: 1.2% Polypore, Inc., 8.750%, 5/15/12 Transportation Equipment Manufacturing: 0.9% Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 Utilities: 4.5% Allegheny Energy Supply Co., 7.800%, 3/15/11 Aquila, Inc., 7.950%, 2/1/11 Aquila, Inc., 11.875%, 7/1/12 Mirant North America, LLC, 7.375%, 12/31/13 National Fuel Gas Co., 6.700%, 11/21/11 Reliant Energy Reserve Corp., 7.750%, 2/15/11 Warehousing & Storage: 0.4% Iron Mountain, Inc., 7.750%, 1/15/15 Waste Management Services: 0.6% Allied Waste North America, Inc., 6.500%, 11/15/10 Allied Waste North America, Inc., 5.750%, 2/15/11 Allied Waste North America, Inc., 6.375%, 4/15/11 Wood Product Manufacturing: 2.7% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $159,570,895) Shares SHORT-TERM INVESTMENTS: 13.3% Money Market Instruments ^ AIM Liquid Assets, 0.110% AIM STIC Prime Portfolio, 0.120% Fidelity Money Market Portfolio, 0.200% First American Prime Obligations – Class Y, 0.000% TOTAL SHORT-TERM INVESTMENTS (cost $86,060,019) TOTAL INVESTMENTS IN SECURITIES (cost $611,565,616):100.2% Other Assets less Liabilities: (0.2)% ) NET ASSETS:100.0% $ * Non-income producing security. º Investment in affiliated security (Note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.”These securities have been determined to be liquid by the Fund’s adviser under the supervision of the Board of Directors.As of June 30, 2010, the value of these investments was $14,793,372, or 2.3% of total net assets. ^ Rate shown is the 7-day effective yield at June 30, 2010. The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 (Unaudited) ASSETS Investments in securities, at value (cost $611,565,616) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to affiliate (Note 5) Securities purchased Fund shares redeemed Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment income Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2010 (Unaudited) INVESTMENT INCOME Income Interest $ Dividends (net of foreign withholding taxes of $5,511) Total income Expenses Advisory fees (Note 5) Transfer agent fees (Note 6) Administration fees Fund accounting fees Administration fees - Corbyn (Note 5) Custody fees Reports to shareholders Blue sky fees Legal fees Miscellaneous fees Audit fees Insurance fees Directors fees Registration fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2010# December 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)+ Total increase in net assets NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of $6,942,354 and ($1,058,295), respectively) $ $ (a) A summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2010# December 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed+ ) Net increase $ $ # Unaudited. + Net of redemption fees of $26,510 and $63,422, respectively. The accompanying notes are an integral part of these financial statements. 12 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, 2010# Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) Total distributions — ) Paid-in capital from redemption fees (Note 1) —* —* —* —* —* Net asset value, end of period $ Total return 0.66% ^ 15.83% (11.72)% 5.32% 12.29% 6.57% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ Ratio of expenses to average net assets 0.97% + 1.03% 1.06% 1.03% 1.07% 1.16% Ratio of net investment income to average net assets 2.82% + 3.67% 2.15% 2.24% 2.56% 2.30% Portfolio turnover rate 22.35% ^ 46.77% 47.11% 53.75% 38.58% 36.22% #Unaudited. *Amount less than $0.01 per share. ^Not Annualized. +Annualized. The accompanying notes are an integral part of these financial statements. 13 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Note 1 – Significant Accounting Policies Greenspring Fund, Incorporated (the “Fund”) is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund is organized as a Maryland corporation and commenced operations on July 1, 1983. The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were issued. Investment transactions and related investment income – Investment transactions are recorded on the trade date. Dividend income is recorded on the ex-dividend date and interest income, including amortization of premiums and accretion of discounts, is recorded on the accrual basis. Dividends determined to be a return of capital are recorded as a reduction of the cost basis of the security. Realized gains and losses from investment transactions are reported on an identified cost basis. Valuation of investments – Securities listed on a national securities exchange or the NASDAQ National Market are valued at the last reported sale price or the official closing price for certain markets on the exchange of major listing as of the close of the regular session of the New York Stock Exchange. Securities that are traded principally in the over-the-counter market, listed securities for which no sale was reported on the day of valuation, and listed securities whose primary market is believed by Corbyn Investment Management, Inc. (“Corbyn” or the “Adviser”) to be over-the-counter are valued at the mean of the closing bid and asked prices obtained from sources that the Adviser deems appropriate. Short-term investments are valued at amortized cost, which approximates fair market value. The value of securities that mature, or have an announced call, within 60 days will be valued at market value. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser as directed by the Fund’s Board of Directors (the “Board”). In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market of the investments existed, and the differences could be material. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various input and valuation techniques used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 14 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS June 30, 2010 (Unaudited) (Con’t) Level 3 – Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2010: Quoted Prices Significant Other Significant Carrying Value in Active Observable Unobservable at June 30, Markets Inputs Inputs Level 1 Level 2 Level 3 Total Common Stocks $ $
